Exhibit 10(e)2

 
RETENTION AGREEMENT
This RETENTION AGREEMENT (the “Agreement”), made and entered into by and between
SOUTHERN COMPANY SERVICES, INC. (the “Company”) and EDWARD DAY, VI (“Mr. Day”),
shall be effective as of January 22, 2008 (the “Effective Date”).
 
W I T N E S S E T H:
 
WHEREAS, Mr. Day is an Executive Vice President of the Company; and
 
WHEREAS, the Company wishes to encourage Mr. Day to continue employment with the
Company and to provide Mr. Day with retention awards for service he will provide
to the Company.
 
NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.           General Nature of Retention Payment.  Subject to the terms and
conditions of this Agreement, the Company shall pay to Mr. Day a series of three
annual retention payments (the “First Payment,” “Second Payment,” and “Third
Payment,” respectively; individually, a “Payment”; and collectively, the
“Payments”) equal to the amounts accrued each year (“Annual Amounts”), along
with interest earned, as determined pursuant to Section 2 below.
 
2.           Accrual of and Interest Payable on Payments.
 
(a)           Subject to the terms of this Agreement and as specified below, Mr.
Day is eligible to accrue and then vest in certain Annual Amounts.  Unless
otherwise provided in this Agreement, in order to accrue and/or vest in such
Annual Amounts, as of the date Mr. Day will otherwise accrue or vest in such
Annual Amounts, Mr. Day must not have violated Section 4 hereof and must be an
employee of the Company.  The Annual Amounts, accrual dates, normal vesting
dates, and interest accrual periods are set forth below:
 
Annual Amount
And                                              Normal
Accrual Date                                   Vesting
Date                                              Interest Accrual Period


$100, 000                                           January 1,
2009                                           January 1, 2008 through the
As of the Effective Date              
                                                                       date of
Payment or deferral,
of this Agreement                                     
                                                           as applicable


$100,000                                           January 1,
2010                                            January 1, 2009 through the
As of January 1,
2009                                                                                          
date of Payment or deferral,
                                                                                                                                
as applicable


$300,000                                           January 1,
2011                                            January 1, 2010 through the
As of January 1,
2010                                                                                         
 date of Payment or deferral,
 as applicable
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Each Annual Amount, and the interest accrued thereon, is intended to reward Mr.
Day for services provided from the applicable accrual date through the normal
vesting date.  Notwithstanding the foregoing, in the event Mr. Day separates
from service as a result of his death or “Disability,” defined as being eligible
to receive disability payments from the Social Security Administration or
benefits under the Company’s long-term disability plan, on a date that is
subsequent to an accrual date but prior to the applicable normal vesting date,
Mr. Day shall become immediately vested in the Annual Amount accrued but not yet
vested as of such separation date.
 
(b)           For record keeping purposes only, the Company shall establish an
account in Mr. Day’s name.  In the account, the Company shall keep a record of
the Annual Amounts accrued by Mr. Day and shall utilize these records in
determining interest earned.  For purposes of this Agreement, “interest” shall
mean the prime rate of interest as published by the Wall Street Journal as the
base rate on corporate loans, as such rate is posted on each normal vesting
date, or the immediately preceding business day if the normal vesting date is
not a business day, provided, for these purposes, the rate shall be compounded
annually.  Notwithstanding the foregoing, any accrued Annual Amounts and earned
interest will be subject to a substantial risk of forfeiture prior to
Payment.  Interest on the Annual Amounts shall accrue through the date of the
applicable Payment or, in the event Mr. Day elects to defer the Payment in
accordance with Section 3(b) below, then interest shall accrue through the date
of the deferral, as determined pursuant to Section 3(b).
 
3.           Payment of Accrued Amounts.  Subject to Section 4 below, the
Payments will be provided pursuant to the following terms:
 
(a)           Except as provided in Section 3(b) below, in the event Mr. Day
vests in any Annual Amount, whether such vesting occurs as a result of his
separation from service resulting from death or Disability or as a result of his
remaining employed through the applicable normal vesting date, the Company shall
make a Payment to Mr. Day or, if applicable, to Mr. Day’s estate of such Annual
Amount, plus earned interest, on a date that is no earlier than the applicable
normal vesting date and no later than the end of the second pay period following
the normal vesting date.  In the event that Mr. Day separates from service for
any reason other than for “cause” (as solely determined by the Company),
including a separation from service resulting from his death or Disability,
after becoming vested in an Annual Amount but prior to the date of its Payment,
such Annual Amount, and interest thereon, shall be paid in accordance with this
Section 3(a).  In the event that Mr. Day separates from service for “cause” (as
solely determined by the Company) after becoming vested in an Annual Amount but
prior to the date of its Payment, Mr. Day shall forfeit such amount, and
interest thereon, and shall be ineligible to earn any future amounts under the
Agreement.  Each Payment made pursuant to this Section 3(a) shall be made in the
form of a single lump sum payment.
 
(b)           Notwithstanding Section 3(a) above, Mr. Day may elect to defer any
portion of any of the Payments into the Southern Company Deferred Compensation
Plan (the “Deferred Compensation Plan”) so long as such deferral does not
violate either the provisions of Section 409A of the Internal Revenue Code, as
amended from time to time, (the “Code”) or the terms of the Deferred
Compensation Plan.  Any such deferral elections and the distribution of such
deferrals shall be made in accordance with the terms of the Deferred
Compensation Plan.  Specifically, with regard to the First Payment, Mr. Day has
elected to [not] defer a portion of the Payment into the Deferred Compensation
Plan, as evidenced by the
 
 
2
 

--------------------------------------------------------------------------------

 
 
executed form attached hereto as Exhibit A.  With regard to the Second Payment
and the Third Payment, in the event Mr. Day chooses to defer any portion of the
Payments into the Deferred Compensation Plan, Mr. Day shall notify the Company
of his election to so defer by executing the applicable form attached to this
Agreement as either Exhibit B or Exhibit C and by returning a copy of such form
to both the Company’s Compensation Manager and the Company’s Pension and Capital
Accumulation Manager.  Such election shall only be valid if the Company is
appropriately notified of the deferral election, as provided above, during the
month of December that immediately precedes each applicable accrual date.  In
the event any Payment is deferred pursuant to this Section 3(b), the date of
such deferral shall be the date such Payment would have otherwise been paid in
accordance with Section 3(a) above.  Elections to defer any Payment pursuant to
this Section 3(b) are not revocable once the Company has been provided notice of
such deferral.
 
4.           Confidentiality.  Mr. Day represents and agrees that he will keep
all terms and provisions of this Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Mr. Day further agrees that he will not disclose
the terms, provisions or information contained in or concerning this Agreement
to anyone other than those persons named above, including, but not limited to,
any past, present, or prospective employee or applicant for employment with the
Company or any affiliate of the Company.  In the event Mr. Day violates the
terms of this Section 4, Mr. Day shall forfeit any accrued Annual Amounts, and
interest thereon, that have not yet been paid or otherwise deferred under the
Deferred Compensation Plan and shall also forfeit any rights to accrue or be
paid any Annual Amounts during the remaining term of this Agreement.  This
Agreement is not intended in any way to proscribe Mr. Day’s right and ability to
provide information to any federal, state or local government in the lawful
exercise of such governments’ governmental functions.
 
5.           Assignability. Neither Mr. Day, his estate, his beneficiaries, nor
his legal representatives shall have any rights to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payments and the rights thereto are expressly declared to be nonassignable and
nontransferable.  Any attempt to assign or transfer the right to payments under
this Agreement shall be void and have no effect.
 
6.           Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under this
Agreement, and such obligations shall be paid solely from the general assets of
the Company.  Notwithstanding that Mr. Day may be entitled to receive payments
under the terms and conditions of this Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company’s
creditors.
 
7.           Amendment; Modification; Termination.  Except as otherwise provided
herein, this Agreement may be amended, modified, or terminated only by a writing
executed by the parties hereto.
 
8.           No Effect on Other Arrangements.  It is expressly understood and
agreed that any payments made in accordance with this Agreement are in addition
to any other benefits or compensation to which Mr. Day may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.
 
 
3
 

--------------------------------------------------------------------------------

 
 
 
9.           Tax Withholding and Implications.  There shall be deducted from the
Payment the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Mr. Day.  The Company makes no representations or guarantees
regarding the tax implications of this Agreement and advises Mr. Day to consult
with his attorney and/or tax advisor regarding the tax implications of this
Agreement.  In addition, Mr. Day agrees to hold harmless the Company with
respect to any tax liability for any and all federal, state or local taxes or
assessments of any kind arising from this Agreement.
 
10.           Compensation.  Any compensation paid to Mr. Day pursuant to this
Agreement shall not be considered compensation or earnings for purposes of
benefit determination under any of the Company’s benefit plans or programs,
except that such compensation may be considered incentive pay under the Deferred
Compensation Plan.
 
11.           No Guarantee of Employment.  No provision of this Agreement shall
be construed to affect in any manner the existing rights of the Company to
suspend, terminate, alter, or modify, whether or not for cause, the employment
relationship of Mr. Day and the Company.
 
12.           Governing Law.  This Agreement, and all its rights under it, shall
be governed by and construed in accordance with the laws of the State of
Alabama, without giving effect to principles of conflicts of laws.
 
13.           409A.  The parties agree that the terms and provisions of this
Agreement will be construed and interpreted to the maximum extent permitted in
order to comply with Section 409A of the Code, and the regulations promulgated
thereunder.  For purposes of this Agreement, all rights to the Payments shall be
treated as separate rights to receive a series of separate payments to the
fullest extent allowed by Section 409A of the Code.
 
14.           Accredited Investor.  Mr. Day understands that the Company’s
obligations under this Agreement have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities
laws.  Mr. Day is an “accredited investor” as defined in Regulation D under the
Securities Act, and has such knowledge and experience in financial and business
matters that he is able to evaluate the risks and benefits of this
Agreement.  There has been direct communication and negotiation between the
Company and Mr. Day with respect to this Agreement.  The Company has made
available to Mr. Day information regarding the business of the Company and the
risks inherent therein, and Mr. Day has had the opportunity to ask questions of,
and receive answers from, the Company regarding such matters and the terms and
conditions of this Agreement.
 
[Signatures are on the following page.]
 

4
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this 22nd day of January, 2008.
 
COMPANY:
SOUTHERN COMPANY SERVICES, INC.


By: /s/William Paul Bowers
Its:  Pres. SoCo Gen
        EVP SoCo                                                              




MR. DAY
/s/Edward Day, VI
Edward Day, VI
 
 
 
 
5
 


 
 

--------------------------------------------------------------------------------

 




 
AMENDMENT TO RETENTION AGREEMENT
 
This AMENDMENT TO RETENTION AGREEMENT (the “Amendment”), made and entered into
by and between SOUTHERN COMPANY SERVICES, INC. (the “Company”) and EDWARD DAY,
VI (“Mr. Day”), shall be effective as of December 12, 2008.
 
W I T N E S S E T H:
 
WHEREAS, the Company and Mr. Day entered into a Retention Agreement effective
January 22, 2008; and
 
WHEREAS, the Company and Mr. Day wish to amend and clarify the terms of the
Retention Agreement.
 
NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this Amendment, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1. With respect to Section 3(b) of the Retention Agreement, it is hereby
clarified that Mr. Day has elected to defer the amount that would vest on
January 1, 2009 (the “First Payment”) into the Deferred Compensation Plan
provided that Mr. Day vests in such payment.  In addition, such First Payment
should be deemed invested in the Prime Interest Rate Equivalent investment
option and should be paid in the form of ten (10) annual installment payments in
accordance with the terms of the Deferred Compensation Plan.
 
2. Notwithstanding the terms of Section 3(b) of the Retention Agreement, Mr. Day
hereby elects to defer the Second and Third Payments (projected to vest January
1, 2010 and January 1, 2011, respectively) referred to therein into the Deferred
Compensation Plan provided that Mr. Day vests in the Second and Third
Payment.  In addition, the Second Payment should be deemed invested in the Prime
Interest Rate Equivalent investment option and should be paid in the form of ten
(10) annual installment payments in accordance with the terms of the Deferred
Compensation Plan.  Finally, the Third Payment should be deemed invested in the
Prime Interest Rate Equivalent investment option and should be paid in the form
of ten (10) annual installment payments in accordance with the terms of the
Deferred Compensation Plan.
 
3. This Amendment is intended to comply with the transition rules applicable to
Section 409A of the Internal Revenue Code and proposed, temporary and final
regulations or any other guidance promulgated thereunder and should be construed
in all events to effectuate this intent.
 
4. All other provisions of the Retention Agreement not otherwise amended hereby
continue and remain in full effect.
 


 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first listed above.
 
COMPANY:
SOUTHERN COMPANY SERVICES, INC.


By:  /s/Patricia L. Roberts
Its:  Vice President & Associate General Counsel


MR. DAY


/s/Edward Day, VI
  Edward Day, VI
 
 
- 2 -

 


 
 

--------------------------------------------------------------------------------

 

AMENDMENT OF RETENTION AGREEMENT
 


 
THIS AMENDMENT OF RETENTION AGREEMENT is made and entered into by SOUTHERN
COMPANY SERVICES, INC. (the “Company”) and EDWARD DAY, IV ("Employee"), as of
July 29, 2010 ("Effective Date").


WHEREAS, the Company and Employee entered into a Retention Agreement effective
January 22, 2008 (the “Agreement”) to provide Employee with retention awards for
service to the Company through January 1, 2011; and


WHEREAS, the Company and Employee desire to amend the Agreement to include
Employee’s service to the affiliate of the Company if Employee is transferred to
an affiliate of the Company during the term of the Agreement.


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby covenant and agree as follows:


The second sentence of Section 2(a) of the Agreement is hereby amended to read
as follows:


“Unless otherwise provided in the Agreement, in order to accrue and/or vest in
such Annual Amounts, as of the date Mr. Day will otherwise accrue or vest in
such Annual Amounts, Mr. Day must not have violated Section 4 hereof and must be
an employee of the Company or an employee of an affiliate of the Company.”


[Signatures are on the following page.]
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Amendment effective as
of July 29, 2010.
 




“COMPANY”
SOUTHERN COMPANY SERVICES, INC.


By:  /s/C. Alan Martin
Its: President
Date: 7/29/10




“EMPLOYEE”
EDWARD DAY, IV


/s/Edward Day, IV
Date: 8/3/10


 
